Citation Nr: 0834703	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for a left knee 
disability.  

7.  Entitlement to service connection for a lumbar spine 
disability.  

8.  Entitlement to service connection for vision problems.  



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from February 1969 to 
September 1970, and from November 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This case was previously remanded 
by the Board for additional development in November 2004.  
Action was taken by the RO to complete the requested 
development; however, because the record is unclear as to 
whether or not the veteran remains represented by the 
attorney he appointed in September 2004, another remand is 
necessary in order to resolve that issue before the Board 
adjudicates the claims.  

Several days before a September 2004 hearing before the 
undersigned Veterans Law Judge, the veteran apparently 
retained an attorney to represent him before VA.  An employee 
of the attorney assisted the veteran at the hearing.  The 
Board accepted the representation by the attorney and noted 
this in its 2004 remand.  In correspondence received from the 
veteran in March 2005 he mentioned that he was represented by 
counsel.  Nevertheless, in November 2005, the RO asked the 
veteran to appoint a representative in writing.  Whether this 
was done because the RO found the previous appointment 
defective or because the RO learned something different about 
the veteran's desire to be represented is unknown.  

The Veterans Appeals Control and Locator System (VACOLS) now 
shows that the veteran is without representation.  Whatever 
the reason for the RO's action in November 2005, the RO 
continued to send copies of some of its correspondence to the 
attorney, suggesting that it had not rejected the earlier 
appointment as deficient.  Since the case was remanded in 
November 2004, some of the RO's correspondence to the veteran 
indicates that a copy was in fact sent to attorney T. Brown, 
while some does not.  The Board also notes that two Reports 
of Contact, dated in January and April 2008, indicate that 
there was no representative.  

In light of the foregoing, and because it does not appear 
that the veteran has revoked the appointment of the attorney 
as his representative, the Board must remand in order to 
ensure that due process is satisfied.  If the veteran remains 
represented by attorney Brown, then Mr. Brown must be sent 
copies of correspondence that should have been sent to him 
but were not.  Mr. Brown should also be afforded an 
opportunity to present argument before the case is returned 
to the Board.  If the veteran is not represented by Mr. 
Brown, then he should be given the opportunity to appoint 
another representative.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must contact the veteran to 
determine by whom, if anyone, he is 
currently represented with respect to the 
instant appeal.  If the veteran is still 
represented by Thomas M. Brown, attorney 
at law, Mr. Brown should be sent copies 
of correspondence and documents he should 
have been sent but was not (including two 
letters dated April 8, 2008 and Reports 
of Contact dated in January and April 
2008).  A copy of this remand should also 
be sent to Mr. Brown.   The attorney 
should also be afforded an opportunity to 
present argument/evidence before the case 
is returned to the Board.  

If the veteran indicates in writing that 
he is no longer represented by Mr. Brown, 
he should be afforded an opportunity to 
appoint another representative.  

2.  After undertaking any other 
development deemed appropriate, if any 
additional argument or evidence is 
presented, the AOJ should again consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.   

The case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

